Citation Nr: 0204869	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-13 737	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
private medical services incurred at Desert Hospital on 
December 13, 1997.

(The issues of entitlement to an increased rating for 
chondromalacia patella, left, with pre-patellar synovitis and 
an increased rating for chondromalacia patella, right, status 
post debridement will be considered in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
July 1978.

By letter dated April 1998, the Department of Veterans 
Affairs (VA) Medical Center in Loma Linda, California (agency 
of original jurisdiction or AOJ) notified the veteran that 
she was not entitled to reimbursement for unauthorized 
private medical treatment she received in December 1997 at 
Desert Hospital.

In September 2000, the Board denied the veteran's claim of 
entitlement to reimbursement or payment of unauthorized 
private medical services incurred at Desert Hospital on 
December 13, 1997.  The veteran, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veteran's Claims (Court).  In a motion to the Court, dated in 
March 2001, the Secretary of VA requested that the September 
2000 Board decision be vacated and the matter remanded for 
consideration in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  By an Order, dated in May 2001, the Court 
granted the motion.


FINDINGS OF FACT

1. Service connection is in effect for chondromalacia 
patella, left, with para-patellar synovitis, and for 
chondromalacia patella, right, status post debridement.  A 
20 percent rating is in effect for each disability.

2. The veteran was treated at Desert Hospital on December 13, 
1997 for abdominal pain associated with vomiting.  





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified by 
the new statute have been complied with during the pendency 
of this matter.  Specifically, the veteran and her 
representative were provided with the appealed rating 
decision denying the claim of entitlement to reimbursement or 
payment of unauthorized private medical services incurred at 
Desert Hospital on December 13, 1997, and the notice letter 
in April 1998.  In a VA letter dated in August 1998, the 
veteran and her representative were notified of the 
information and evidence required to support the veteran's 
claim.  A Statement of the Case was sent to the veteran and 
her representative in October 1998, which provided 
notification of the evidence needed to substantiate the 
veteran's claim.  Furthermore, in an October 2000 letter, the 
veteran was provided an opportunity to submit additional 
evidence and argument to the Board in support of her claim of 
entitlement to reimbursement or payment of unauthorized 
private medical services.  In a statement dated in January 
2002, the veteran indicated that she did have any further 
evidence to submit.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

The veteran was seen in the emergency room of Desert Hospital 
on December 13, 1997.  She complained of three months of 
episodes of abdominal pain that had been worse over the past 
couple of days associated with some vomiting.  She also 
reported having some diarrhea, but denied any fever.  It was 
noted that she had a history of irritable bowel and that she 
had an ultrasound that showed she had some gallstones.  She 
was treated with an intravenous saline and given medications 
with marked improvement in her symptoms.  The diagnoses were 
acute abdominal pain, irritable bowel and history of 
cholelithiasis.

The veteran was admitted to a VA hospital on December 15, 
1997.  She was still complaining of abdominal pain radiating 
across her upper abdomen.  During the hospitalization, she 
underwent a laparoscopic cholecystectomy

In April 1998, the veteran's claim was disapproved on the 
basis that the emergency room she received was not emergent.  

The veteran has been granted service connection for 
chondromalacia patella, left, with para-patellar synovitis, 
and for chondromalacia patella, right, status post 
debridement.  

Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; or 
(4) for any illness, injury, or dental condition in the case 
of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of such care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training; (b) that a medical 
emergency existed and delay would have been hazardous to life 
or health; and (c) that no VA or other Federal facilities 
were feasibly available and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused. 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2001) (formerly 38 C.F.R. § 17.80).  

Failure to satisfy any one of the three criteria listed above 
precludes the VA from paying unauthorized medical expenses 
incurred at a private hospital.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993).

The veteran is seeking reimbursement for medical expenses she 
incurred in December 1997 for complaints of abdominal pain.  
Although service connection is in effect for a bilateral knee 
disability, there is no indication in the record that the 
abdominal pain was aggravating her service-connected 
disabilities.  In addition, it is significant to point out 
that it has been concluded that the care she received at the 
private hospital was not emergent in nature.  

In order to obtain reimbursement for the cost of the 
treatment the veteran received at Desert Hospital on December 
13, 1997, all three criteria set forth above must be met.  
Since the treatment was not emergent, the claim must be 
denied.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  


ORDER

The claim for payment of unauthorized medical expenses 
incurred at Desert Hospital on December 13, 1997 is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

